        Case 2:20-cv-00200-WJ-CG Document 93 Filed 03/31/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KENNETH LUMAN, et al.,
          Plaintiffs,
v.                                                        No. CV 20-200 WJ/CG

BALBACH TRANSPORT, INC., et al.,
           Defendants,
__________________________

LUIS TREJO, et al.,
           Third-Party Plaintiffs,
v.

KENNETH LUMAN, et al.,
           Third-Party Defendants,
__________________________

BALBACH TRANSPORT, INC.,
          Counterclaimant,
v.

KENNETH LUMAN, et al.,
           Counter-Defendants,
__________________________

LUIS TREJO,
           Third-party Plaintiff,
v.

KENNETH LUMAN, et al.,
           Third-party Defendants,
__________________________

LUIS TREJO,
           Counterclaimant,
v.

GREENWOOD MOTOR LINES, INC., et al.,
        Counter-Defendants.

        ORDER GRANTING IN PART JOINT MOTION TO EXTEND DEADLINES

      THIS MATTER is before the Court on the parties’ Second Stipulated Motion to

Extend Case Management Deadlines (the “Motion”), (Doc. 92), filed March 30, 2021. The
           Case 2:20-cv-00200-WJ-CG Document 93 Filed 03/31/21 Page 2 of 2



Court previously extended discovery deadlines by three months due to the parties’

difficulty scheduling fact witness depositions, and the resultant delays in exchanging expert

reports. See (Doc. 65); (Doc. 67).

       In the instant Motion, the parties explain that while certain key depositions have now

been completed, due to ongoing scheduling issues between all parties and counsel, “the

parties are unable to schedule and depose all expert[s] before the April 28, 2021 deadline

for completion of discovery.” (Doc. 92 at 2). As a result, the parties request to modify the

dates and deadlines set forth in the Court’s prior Order Granting Joint Motion to Extend

Deadlines, (Doc. 67). The Court, having reviewed the Motion and noting it was filed jointly,

finds the Motion is well-taken and shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that the existing deadlines shall be modified as

follows:

   1. The deadline for completion of discovery shall be extended to May 28, 2021;

   2. The deadline for discovery motions shall be extended to June 16, 2021;

   3. The deadline for other pretrial motions shall be extended to July 1, 2021;

   4. The deadline for the plaintiff’s pretrial order shall be extended to August 16, 2021;

   5. The deadline for the defendants’ pretrial order shall be extended to August 30,

       2021.

       All other deadlines remain in effect unless amended by further order of the Court.

No further extensions shall be granted.

       IT IS SO ORDERED.




                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE


                                              2
